If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                         FOR PUBLICATION
                                                                         May 6, 2021
                Plaintiff-Appellee,

v                                                                        No. 350341
                                                                         Iron Circuit Court
WILSON THOMPSON BYCZEK,                                                  LC No. 18-009728-FH

                Defendant-Appellant.


Before: BOONSTRA, P.J., and GADOLA and TUKEL, JJ.

BOONSTRA, P.J. (concurring in part and dissenting in part).

        I concur in affirming defendant’s conviction of the malicious use of a telecommunications
service, MCL 750.540e(1)(a). For the reasons that follow, I respectfully dissent, however, from
the majority’s determination to affirm defendant’s conviction of threatening an act of terrorism,
MCL 750.543m(1).

         With due respect to the majority, it misses the critical issue, in my judgment. And while I
appreciate that defendant may have missed it as well, and while I generally respect the party
presentation principle, we should not blindly follow that principle when doing so, as in this case,
makes for bad law. See Mack v Detroit, 467 Mich 186, 206-207; 649 NW2d 47 (2002) (noting
that a reviewing court’s “ability to probe for and provide the correct solution” on a “controlling
legal issue” is not limited by “the parties’ failure or refusal to offer correct solutions to the issue”);
see also People v Carines, 460 Mich 750, 761-762; 597 NW2d 130 (1999); Napier v Jacobs, 429
Mich 222, 233 n 2; 414 NW2d 862 (1987) (noting that “appellate review might well be the only
remedy” for a criminal defendant and that a “malpractice claim based upon ineffective assistance
of counsel, for example, could hardly compensate a wrongfully convicted person for undeserved
imprisonment in state prison.”). That is particularly true when, as here, the issue is one of statutory
interpretation, namely, in this case, determining whether a charged act constitutes “threatening an
act of terrorism” as that term has been statutorily defined by our Legislature. See People v Walker,
276 Mich App 528, 545; 741 NW2d 843 (2007) (stating that this Court may overlook preservation
requirements when the issue is one of law and is necessary for the proper determination of the
case).




                                                   -1-
        My concerns are particularly heightened in the current hyperpolitical environment, which
reflects an increasing proclivity among some in our society to tarnish anyone who might disagree
with them with the moniker of a “terrorist,” and who would criminalize any conduct (or perhaps
even thoughts) of such persons as that of a “terrorist.” In my judgment, the term “terrorist” has a
unique meaning. It’s a special kind of criminality. It requires something more. A “plus” factor.
Call it, perhaps, “criminality plus.” It is critical, therefore, that we properly interpret the
“threatening an act of terrorism” statute and that we correctly delineate the bounds of that statute
to assure its proper application in the future.

        Indeed, the Legislature itself has recognized the concerns that underlie this opinion.
Certainly, I am not one to unduly rely on legislative history (and my opinion in this case does not
depend on it), but it bears noting that this case is “Exhibit A” in demonstrating how the proponents
of the “threatening an act of terrorism” legislation assured us it would not be used (or misused).
That legislation was passed in the wake of the September 11, 2001 attacks on our country, the
Legislature being concerned with the adequacy of existing laws “to deter terrorist threats and to
punish terrorist acts” in the wake of a large-scale terrorist attack on the civilian population and
government infrastructure. The problem being addressed by the legislation was described as
follows:

       Prior to last September, terrorism was, for many Americans, the subject of action
       movies or news articles about events in foreign countries. However, since the
       events of September 11, 2001, when terrorists destroyed the World Trade Center,
       damaged the Pentagon, and crashed four jumbo jets, terrorism has become very
       real. For those in law enforcement who are charged with enforcing laws and
       preserving public safety, September 11th became a wake-up call to examine
       municipal and school emergency plans; the safety of governmental
       infrastructures such as water supplies, the food supply, power plants, and
       governmental buildings; places where large crowds gather such as stadiums,
       bus and train stations, and schools; and especially, the adequacy of existing
       laws to deter terrorist threats and to punish terrorist acts. After scrutinizing
       Michigan laws, many felt that existing laws needed to be revised to more
       adequately address the threat of acts of terrorism against Michigan targets. As part
       of a bi-partisan, bicameral approach addressing the issues revolving around
       possible acts of terrorism on Michigan soil, the adoption of a multi-bill package of
       legislation has been recommended.

House Legislative Analysis Section Report on Senate Bills 930, 936, 939, 946, 948, 949, 995 and
996 and House Bills 5495, 5509, 5512, 5513 and 5520, September 16, 2002, pp 1 2, available at
http://www.michiganlegislature.org (emphasis added).

       The legislative analysis also described the arguments for the legislation and the response
to those arguments, with prescient implications for the case now before us. It included the
following




                                                -2-
Arguments For:                                         Response:
●      Senate Bill 930 would create the                ●       Not everyone would agree that the
Michigan Anti-Terrorism Act. The bill would            bill’s definition of an act of terrorism is
narrowly define an “act of terrorism.”                 crystal clear or as narrowly defined as
                                                       purported to be. In fact, though the bill is said
●      It is obvious, therefore, that even a
                                                       to be addressing terrorism, such as the forces
violent crime such as a murder, armed
                                                       behind the September 11th attacks, it could be
robbery, or sexual assault would not meet all
                                                       applied to environmental groups protesting the
the criteria. Even a crime involving the
                                                       demolition of the rainforests, placements of
placement or detonation of a bomb would
                                                       nuclear dumps, and air and water pollution;
not necessarily meet the criteria so as to be
                                                       animal rights activists; activists who target
charged as a crime of terrorism.
                                                       meetings of the World Trade Organization;
●       It is also reasonable to assume that           labor union activists; and certain militia groups.
prosecutors and juries would be judicious in
                                                       ●        Couldn’t hate crimes be reclassified as
their application of such a criminal charge
                                                       acts of terrorism, or bombings of abortion
so as to only include those individuals or
                                                       clinics be prosecuted as an act of terrorism?
organizations targeting a larger population
with the intent of bringing down our                   ●     And what is to protect an individual
government, severely crippling the ability of          from an overzealous prosecutor?
government to function efficiently, or to              ●       Juries, too, can be unpredictable; is
keep the population in a state of fear and
                                                       it wise to place complete trust in a jury’s
terror.
                                                       ability to discern which crime should or
                                                       shouldn’t be prosecuted as a terrorist act?
                                                       ●        Closer scrutiny should be given to
                                                       language that could result in the limitation of
                                                       free speech or the inadvertent “capturing” of
                                                       protesters who are not in the same category as
                                                       true terrorists. Id. at 7 (emphasis added).

        It is thus evident that many of my concerns as expressed in this opinion were shared by the
Legislature when it enacted the legislation in question. And the proponents of the legislation said
not to worry, that the definition of an “act of terrorism” was narrow, that it would only be applied
to efforts to bring down the government (or the like), and that we could trust prosecutors and juries
to be “judicious.” And yet here we are, applying a supposedly “narrow definition” to conduct that
it would appear never intended to cover. Faced with an injudicious or overzealous prosecutor who,
in bringing criminal charges against defendant, applied the definition to conduct that it would
appear never intended to cover. And a conviction achieved in blind reliance on a jury that frankly
didn’t know any better, because it wasn’t told that the definition was a narrow one (and, in fact,
was told quite the opposite).

        Yet the majority now says that all of this is OK. I believe, to the contrary, that by affirming
defendant’s conviction on the record before us, the Legislature’s concerns have now become a
reality. And it puts us one step closer to authorizing our government to punish dissenters as
“terrorists,” something that I am unwilling to do.



                                                 -3-
        With that backdrop, I will reframe the question as it applies to this case. “Extortion”? Or
“threatening an act of terrorism”? That, to me, is the question. Both are crimes under the laws of
the state of Michigan. But they are different crimes, as the plain language of the respective statutes
demonstrates. The difference between the two crimes, as applied in this case and on the basis of
the evidence presented in the trial court, compels me to dissent from the majority’s determination
to affirm defendant’s conviction of threatening an act of terrorism, MCL 750.543m(1).

                                      I. THE TWO STATUTES

                  MCL 750.543m                             MCL 750.213
        (Threatening an Act of Terrorism)                               (Extortion)
MCL 750.543m provides in pertinent part:           MCL 750.213 provides in pertinent part:
         (1) A person is guilty of making a                MALICIOUS THREATS TO
         terrorist threat . . . if the person              EXTORT MONEY--Any person
         ...:                                              who . . . shall orally . . . maliciously
                                                           threaten any injury to the person or
          (a) Threatens to commit an act of
                                                           property . . . of another with intent
         terrorism and communicates the
                                                           thereby to extort money or any
         threat to any other person. [Id.
                                                           pecuniary advantage whatever, or
         (emphasis added).]
                                                           with intent to compel the person so
An “act of terrorism” is defined in pertinent              threatened to do or refrain from
part in MCL 750.543b as a “willful and                     doing any act against his will, shall
deliberate act” [that is]:                                 be guilty of a felony . . . . [Id.
         (iii) An act that is intended to                  (emphasis added).]2
         intimidate or coerce a civilian
         population or influence or affect
         the conduct of government or a
         unit of government through
         intimidation or coercion. [Id.
         (emphasis added).]1




1
 Other components of the statutory definition of an “act of terrorism” are not disputed and are
not at issue on appeal.
2
    As our Supreme Court has explained with regard to MCL 750.213:

         According to the plain language of the statute, the crime of extortion is complete
         when a defendant (1) either orally or by a written or printed communication,
         maliciously threatens (2) to accuse another of any crime or offense, or to injure the
         person or property or mother, father, spouse or child of another (3) with the intent
         to extort money or any pecuniary advantage whatever, or with the intent to compel
         the person threatened to do or refrain from doing any act against his or her will.
         [People v Harris, 495 Mich 120, 128-129; 845 NW2d 477 (2014).]



                                                 -4-
         Viewing the evidence in the light most favorable to the prosecution, People v Harris, 495
Mich 120, 126; 845 NW2d 477 (2014), it could certainly be credibly argued that defendant’s
conduct constituted extortion under MCL 750.213. The jury could have reasonably concluded that
defendant made an oral threat of violence against Nancy and Randy Schauwecker (the owners of
Lac O’Seasons Resort), with the intent of compelling them to pay him money, and communicated
that threat to Deputy Adam Schiavo of the Iron County Sheriff’s Office, who in turn communicated
it to the Schauweckers.3 But the prosecution did not charge defendant with that crime. So, the
question before us is whether defendant’s conduct rose to the level of threatening an act of
terrorism (as statutorily defined) under MCL 750.543m and, more specifically, whether there was
sufficient evidence in support of the jury’s verdict of guilty on that charge.

                                   II. “ACT OF TERRORISM”

        The pertinent and compelling difference between the two criminal statutes, of course, is
that the crime of threatening an act of terrorism requires that the threat be of an “act of terrorism,”
as defined in the statute. And for the reasons that I will explain, I conclude, from my review of
the record and applying the plain language of the statute, that the prosecution did not prove that
defendant threatened an “act of terrorism.” That is certainly not to minimize or condone what
defendant did, or to exonerate him from any criminal culpability. As noted, he may, for example,
be properly found guilty of extortion or some other crime.4 But context matters, words have
meaning, and statutory definitions do as well. And I conclude in this context, interpreting the
statutory definition of an “act of terrorism,” that the prosecution did not prove a threat of an “act
of terrorism,” and that the evidence was therefore insufficient to support his conviction under
MCL 750.543m.

        As noted, MCL 750.543b defines an “act of terrorism” in pertinent part as a “willful and
deliberate act” [that is]:




3
  The extortion statute does not require that the defendant communicate the threat directly to the
intended victim, or even that the intended victim ever perceive the threat. Although this Court has
not stated so in published cases, several unpublished opinions have held that a “communication”
need not reach the victim at all to satisfy the extortion element, so long as someone perceives it as
a threat. See, e.g., People v Martin, unpublished opinion per curiam of the Court of Appeals,
issued June 2nd, 2015 (Docket No. 319400). Unpublished opinions of this Court are not binding
precedent, but may be considered instructive or persuasive. Paris Meadows, LLC v City of
Kentwood, 287 Mich App 136, 145; 783 NW2d 133 (2010). A federal statute analogous to our
extortion statute similarly does not require that the communication be direct from the extortionist
to the victim, or even perceived by the victim at all. See 18 USC § 875(a), (b), (d); see also, e.g.,
U.S. v Holder, 302 F Supp 296 (D Mont, 1969).
4
  Indeed, we are affirming defendant’s conviction of the malicious use of a telecommunications
service, MCL 750.540e(1)(a).

                                                 -5-
              (iii) An act that is intended to intimidate or coerce a civilian population or
       influence or affect the conduct of government or a unit of government through
       intimidation or coercion. [Id. (emphasis added).]

        Again, viewing the evidence in the light most favorable to the prosecution (and the jury
verdict), Harris, 495 Mich at 126, it could certainly be inferred that defendant’s use of the phrase
“hashtag Las Vegas” was a “threat” and, indeed, a threat of an act of violence against the owners
of the Lac O’Seasons Resort who had not compensated him for the injury he sustained while
working on the premises. It could further be inferred that defendant’s threat was intended to
intimidate or coerce them to compensate him for his injury.5

         But the question whether defendant’s words were a threat isn’t precisely the question for
purposes of MCL 750.543m (threatening an act of terrorism).6 Rather, the pertinent question is
whether there was sufficient evidence to support a finding that the threatened act was “[a]n act
that is intended to intimidate or coerce a civilian population or influence or affect the conduct of
government or a unit of government through intimidation or coercion.” MCL 750.543b(a)(iii)
(emphasis added). And what is important to glean from that statutory language is that it is not the
threat itself that must be intended to intimidate or coerce (as indeed, it would seem that threats
generally are intended to do), but rather the threatened act must be of such a nature that it is
intended to intimidate or coerce.7 Indeed, it is that distinction that makes terrorism terrorism, as
distinguished from some other criminal act, such as extortion.



5
  I agree with the majority that defendant’s communication could properly be viewed as a “threat”;
however, my contention is not that defendant made no threat, but simply that it was not established
that the threatened act was an “act of terrorism.” Relatedly, the majority’s analysis of the necessary
mens rea misses the mark in my judgment. Contrary to what the majority suggests, I am not
engrafting an additional specific intent requirement onto the statute; my conclusion does not hinge
on whether defendant intended to communicate a threat, whether of terrorism or otherwise, or how
defendant intended that his threat be perceived. Rather, I believe, on this record, that it was not
established that the threat communicated by defendant, whether he intended to carry it out or not,
was a threat to commit an “act of terrorism.” No additional evidence of defendant’s intent is
required by my interpretation of the statute. Indeed, my focus is not on “intent,” but rather is on
whether the nature of the threatened act is such that it fully satisfies the statutory definition of an
“act of terrorism.” I also see no need or proper basis, in interpreting the Michigan statute, to strain
to interpret it as mirroring the majority’s interpretation of federal law.
6
  It would, however, be a pertinent question in assessing whether defendant had committed
extortion under MCL 750.213.
7
   Had the Legislature intended otherwise, i.e., had it intended that a conviction under
MCL 750.543m(1) require only that a threat (rather than a threatened act) be “intended to
intimidate or coerce,” then it would not have used the “intended to intimidate or coerce” language
as part of the statutory definition of an “act of terrorism”; it instead would have simply provided
that a threat be made with the intent to intimidate or coerce. We are not free to ignore statutory
language the Legislature has chosen to employ. See People v Peltola, 489 Mich 174, 181; 803



                                                 -6-
                                          III. THE TRIAL

        So, what evidence was presented at trial to support a finding that defendant’s threatened
act was of such a nature that it was intended to intimidate or coerce? From my review of the
record, there was none.

                                    A. JURY INSTRUCTIONS

        Jury instructions obviously are not “evidence,” but they are the framework around which
jurors evaluate the evidence that is presented during a trial. In its preliminary jury instructions in
this case, the trial court described the elements of the crime of threatening an act of terrorism,
MCL 750.543m(1), as follows:

                To prove the charges beyond a reasonable doubt, the Prosecutor must prove,
       with respect to the making a terrorist threat or a false report of terrorism, that the
       Defendant either threatened to commit an act of terrorism and communicated that
       threat to some other person; or, the Defendant knowingly made a false report of an
       act of terrorism and communicated that report to some other person knowing it to
       be false. It is not a defense that Defendant did not have the intent or capacity to
       commit the act of terrorism. Terrorism means a willful and deliberate act that
       would be a violent felony under the laws of this state, whether or not committed in
       this state, mainly threatening to commit mass murder.

              A person who knows or has reason to know is dangerous to human life,
       meaning that it could cause substantial likelihood of death or serious injury; is
       intended to intimidate or coerce a civilian population; or influence or affect the
       conduct of government or any unit of government through intimidation or coercion.
       [Emphasis added.]8

         Close, but not quite. While the distinction between a threat that is intended to intimidate
or coerce and the threat of an act of terrorism that is intended to intimidate or coerce is a subtle
one, it is also a critically important one.9 And this preliminary jury instruction, which set the stage



NW2d 140 (2011) (a court construing a statute should avoid any construction that would render
any part surplusage or nugatory); People v Jackson, 487 Mich 783, 791; 790 NW2d 340 (2010)
(as far as possible, effect should be given to every phrase or clause in a statute).
8
 The trial court’s final jury instructions, given at the end of the trial and after closing arguments,
were substantially identical, although I will not repeat them in this opinion.
9
  The majority characterizes this distinction as “nuanced” and “obscure.” But, with respect to the
majority, any such nuance or obscurity is that of the Legislature, which built it into the plain
language of the statute. See note 7 of this opinion. And appropriately so, because the distinction
is also what gives meaning to the statutory definition of an “act of terrorism.” “Terrorism” is, and
ought to be recognized as, an entirely different animal than a more run-of-the-mill crime such as
extortion. Simply put, “terrorism” requires something more, that “plus factor,” even if it seems



                                                 -7-
for the entire trial, as well as the analogous final instruction, which bookended the preliminary
instruction, muddied that important distinction; indeed, they both left the sentence phrase, “is
intended to intimidate or coerce” without a proper subject (i.e., one that would make clear that it
was the threatened act, not the threat itself, that had to be “intended to intimidate or coerce”).

                                  B. OPENING STATEMENTS

        The prosecution then proceeded to its opening statement, during which it seized upon the
ambiguity of the preliminary jury instruction10 to suggest to the jury that its burden of proof would
be satisfied merely if it was able to prove that defendant’s threat was intended to intimidate or
coerce (without regard to whether the threatened act of terrorism was intended to intimidate or
coerce).

       [Prosecutor]: This case is about a 37 year old man, Wilson Thompson Byczek, a
       man who was fed up, distraught, frustrated, and upset that he wasn’t getting what
       he felt was his due. He wasn’t getting a police report filed by the Iron County
       Sheriff’s Office, and he wasn’t getting paid for injuries he felt were caused by Lac
       O’Seasons Resort. So he resorted to intimidation to get his way. He called the Iron
       County Sheriff’s Office, agitated and upset, and said in the phone call that if he
       didn’t get paid for his injuries it was going to be “hash tag Las Vegas.” That call
       came in 11 days after the mass murder in Las Vegas. When someone makes a
       threat, they mean to get a specific, intended response. And Mr. Byczek’s phone call
       got a specific intended response.

                                               * * *

       Ladies and gentlemen, this isn’t Mayberry anymore. Threats are not ignored. And
       at the end of this case we will ask you to return a verdict of guilty on the offenses
       charged. [Emphasis added.]




nuanced or obscure. Otherwise, we risk converting (or enabling the prosecutorial arm of
government to convert) any threat of harm (wrongful and criminal though it may be) into the much
more serious realm of “terrorism,” with potentially dire consequences for our jurisprudence and
our liberties. Particularly in the modern political era, which reflects an increasing movement (at
least in some quarters) toward criminalizing (including as “terrorism”) the conduct, the speech,
and perhaps even the thoughts of one’s political opponents, we should be careful, precise, and ever
vigilant in our statutory interpretation lest we, by blurring critical distinctions, find ourselves at
the bottom of a dangerous, slippery slope.
10
   I do not mean to impugn in any way either the trial court or any of the attorneys in this case. To
the contrary, I suggest only that they do not appear to have recognized or appreciated the
significance of the distinction that I find to be so important in evaluating whether there was
sufficient evidence to support defendant’s conviction of threatening an act of terrorism,
MCL 750.543m(1).


                                                 -8-
        Defense counsel’s opening statement also did not clarify the distinction. Indeed, it
exacerbated the ambiguity by confirming the prosecution’s incorrect assertion that the jury need
only find that the threat (as opposed to the threatened act) was “intended to intimidate or coerce”:

       In order for you to convict [defendant] at the end of this case, you’d have to believe
       that he was threatening to commit mass murder, which is intended to intimidate or
       coerce a civilian population. So the threat has to intimidate or coerce a civilian
       population. [Emphasis added.]

                                C. THE EVIDENCE AT TRIAL

        As the trial proceeded, the following witnesses testified: Deputy Schiavo, Nancy and
Randy Schauwecker, Robert Olsen (a 911 dispatcher in Iron County), Sheriff Mark Valesano of
the Iron County Sheriff’s Office, Starr Adank (defendant’s mother), Amery Saylor (defendant’s
girlfriend), Lieutenant Ryan Boehmke of the Iron County Sheriff’s Office, Elizabeth Byczek
(defendant’s sister-in-law), Todd Byczek (defendant’s brother), and Special Agent David Whitlow
of the Federal Bureau of Investigation.

        Based upon my review of the trial court record, the prosecution presented its case
consistently with its opening statement, and principally endeavored to elicit evidence regarding
the intent behind the threat itself, as opposed to the nature of the threatened act (were it to be
carried out). And defense counsel’s strategy appears to have been to create juror doubt about
whether defendant’s use of the words “hashtag Las Vegas” was a threat at all.

       The testimony that came closest to addressing the issue appears to have come from
Elizabeth Byczek and Lieutenant Boehmke. Ms. Byczek testified on direct examination as
follows:

       Q.      Did the Defendant at that point in time say anything about a phone call to
               the Iron County Sheriff’s Office?

       A.      He did indicate it. He was pretty vague in what he said. I think he was
               really embarrassed at the time, but he had mentioned that he had kind of
               snapped, lost his temper earlier in the morning, and he had made a threat,
               his words, not mine, to the Iron County Sheriff’s Department to try to get
               some action out of them. He, again, was very vague on exactly what he
               said, but he made some sort of reference to the recent mass shootings in Las
               Vegas. We didn’t know what he meant by that. And we weren’t really
               pressing him either at the time because he was very upset, he was very
               emotional. We really just wanted to calm him down and get him into a
               better headspace. We weren’t there to, you know, drill him and get all of
               the -- get a ton of answers out of him. [Emphasis added.]

And Lieutenant Boehmke testified on direct examination as follows:

       Q.      So what did the Defendant say about the incident?




                                                -9-
       A.      When he started talking about the actual phone call that he placed to the
               deputy, he told his mom that, “This is exactly what I said,” he said, “My
               name is Wilson Byczek and I’d like to file a complaint on Lac O’Seasons.
               They’re going to pay for what they did to me.” [Emphasis added.]

        It consequently appears to me that the evidence presented at trial, or the inferences to be
drawn from the evidence, construed in a light most favorable to the prosecution (and the jury
verdict), was that defendant’s threat was intended either to intimidate or coerce the Schauweckers
to compensate him for his injuries, or to intimidate or coerce the Iron County Sheriff’s Office to
file a police report regarding his injury at Lac O’Seasons Resort or take other action to facilitate
his desired compensation, or perhaps to exact retribution upon the Schauweckers or the Lac
O’Seasons Resort for failing to compensate him. There was “zero” evidence, however, to support
a finding that defendant’s threatened act (even assuming that his use of the term “hashtag Las
Vegas” was intended to refer to a mass shooting) would itself have been intended to intimidate or
coerce either the Schauweckers or the Sheriff’s Office (or, perhaps more appositely, the “larger
population” that the statute actually appears intended to protect from such threats).

                                  D. CLOSING ARGUMENTS

        During closing arguments, which again are not “evidence” but which help in framing the
issues before the jury, the prosecution again told the jury, as it had during opening statements, that
it only had to prove that defendant’s threat was intended to coerce or intimidate. The prosecution
argued, in relevant part:

       Lieutenant Boehmke he went and listened to the jail call, and he gave you
       reasons as to why law enforcement officers do that. They catch smugglers in
       the jail, they get narcotics information, you know, they hear things about cases
       that are helpful. And he testified that the Defendant said, “My name is Wilson
       Byczek. I want to file a complaint against Lac O’Seasons. They’re going to
       pay for what they did to me. I’m coming back to Michigan. Fill out the
       paperwork. Right now it’s hash tag Las Vegas.” He was upset, he was worked
       up. He had a bad conversation with his attorney and his case wasn’t going well.

                                                * * *

       [E]very one of these threats is made with an intent to get a response. It is
       intended to instill fear in those who are the subject of the threat. . . . It is a crime
       to even say it, whether it’s true or not . . .. And the reason for this are so citizens
       are not frightened, panicked, terrorized; so they don’t have to decide whether
       to evacuate, close down. “What do we tell our customers; what do we tell our
       employees? How do we protect our people?” So that thousands to millions of
       dollars in a mass murder and resources are not spent investigating something
       that is nothing more than someone spouting off because they didn’t get what
       they wanted out of life. That’s why it’s a crime regardless of whether it was a
       joke or said out of frustration. [Emphasis added.]




                                                -10-
        And then the prosecution repeated the earlier errant muddying of whether it was sufficient
that the threat itself (as opposed to the threatened act) be “intended to intimidate or coerce,” and
incorrectly told the jury that the term “act of terrorism” was broadly (rather than narrowly) defined
under the law:

       Let’s look at the elements of the crime. . . . With respect to making terroristic
       threats or false reports of terrorism, they have to prove that the Defendant
       threatened to commit an act of terrorism and communicated that threat to some
       other person. Or, we have to prove that the Defendant knowingly made a false
       report of an act of terrorism and communicated that report to another person
       knowing it to be false. And as I said, it is not a defense, not a defense, that the
       Defendant did not have the intent or capability of committing the act of
       terrorism.

               Terrorism, and it’s not what—we talked about terrorism in jury
       selection, terrorism like the 9/11 bombers, terrorism like, you know, the
       Orlando shooting—the shooting at the Orlando club. You know, terrorism is
       a much broader term, as was discussed in jury selection. And terrorism under
       Michigan’s criminal law means a willful and deliberate act that would be
       violent under the laws of this state, whether or not committed in this state,
       mainly, that a person knows or has reason to know is dangerous to human life,
       meaning that it could cause a substantial likelihood of death or serious injury,
       and—I’m sorry—committed in a state, namely mass murder. That a person
       knows or has reason to know is dangerous to human life, meaning that it could
       cause a substantial likelihood of death or serious injury. And, is intended to
       intimidate or coerce a civilian population or influence or affect the conduct of
       government or a unit of government through intimidation or coercion.

              And I would submit to you that the civilian population in this case was
       Lac O’Seasons Resort; the people that use it, the people that love it and enjoy
       it. Not just the family, but the employees and the guests. He intended to
       intimidate the owners of the Lac O’Seasons Resort. He intended to coerce
       there. He wanted them to settle that lawsuit. [Emphasis added.]

                            IV. SUFFICIENCY OF THE EVIDENCE

        For all of these reasons, I am left to conclude that the entire framework for the prosecution
and trial of this case was built around a misconception of the law, i.e., that the prosecution need
only prove that a threat, rather than the act threatened, was intended to intimidate or coerce, in
order to secure a conviction for threatening an act of terrorism in violation of MCL 750.543m(1).
That is, after all, what distinguishes terrorism from other crimes.11 The evidence presented at trial


11
  The majority postulates that “because defendant’s statement suggests that the objective of such
an act would be to exact vengeance or to retaliate, it is not unreasonable to conclude that the intent
of the act would be to intimidate or to coerce either civilians (people at Lac O’Seasons or perhaps



                                                -11-
fit neatly within that incorrect framework, and consisted of a lack of any evidence, much less
sufficient evidence, to support a conclusion that defendant threatened an act of terrorism that
would justify defendant’s conviction under MCL 750.543m(1).

                                        V. CONCLUSION

         Certainly, it would be easy to say that it was within the prosecution’s discretion to charge
defendant with threatening an act of terrorism in violation of MCL 750.543m(1), rather than
extortion in violation of MCL 750.213. And it would be equally easy to say that it was the jury’s
prerogative to weigh the evidence and to render a verdict of guilty. But by doing so in this case,
we are, in my judgment, effectively jettisoning any pretense of adherence to the fundamental
underlying presumption of the legislative proponents of the “threatening an act of terrorism”
statute, i.e., that “prosecutors and juries would be judicious in their application of such a criminal
charge so as to only include those individuals or organizations targeting a larger population with
the intent of bringing down our government, severely crippling the ability of government to
function efficiently, or to keep the population in a state of fear and terror.” Moreover, in my
judgment, blind deference to the prosecution and the jury does not serve the interests of justice,
under the circumstances of this case (given the framework of the trial and the lack of any evidence
that the threatened act was of such a nature that it was itself intended to intimidate or coerce),
particularly when doing so propagates a misinterpretation of statutory law and therefore makes for
bad law. Indeed, there already exist unpublished opinions of this Court that fail to recognize the
distinction that this opinion has endeavored to highlight. I conclude that it is therefore necessary
to attempt to set the law back on its right course, even by way of a dissent, based on sound statutory
interpretation, and I accordingly dissent from the majority’s determination to affirm defendant’s
conviction of threatening an act of terrorism, MCL 750.543m(1).



                                                              /s/ Mark T. Boonstra




a random crowd as occurred in Las Vegas) or the government (Deputy Schiavo or the police
generally).” I disagree both on the basis of the evidence presented and because I believe that this
reasoning again blurs the distinction between terrorism (or threatening an act of terrorism) and
other crimes, such as extortion, and that to properly describe something as “terrorism” requires
something more, as the plain language of the statute itself dictates.


                                                -12-